NUMBER 13-17-00302-CV

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

JORGE C. ZAMORA-QUEZADA,
M.D.,                                                                  Appellant,

                                        v.

AMALIA MENDOZA,                                                         Appellee.


                   On appeal from the 93rd District Court
                        of Hidalgo County, Texas.


                       MEMORANDUM OPINION
          Before Justices Rodriguez, Contreras, and Hinojosa
              Memorandum Opinion by Justice Contreras

      We issued our original memorandum opinion in this case on March 1, 2018.

Appellant, Jorge C. Zamora-Quesada, M.D., has filed a motion for rehearing. See TEX.

R. APP. P. 49.1. We deny the motion for rehearing but withdraw our prior memorandum
opinion and judgment and substitute the following memorandum opinion and

accompanying judgment in their place.

       In this interlocutory appeal, appellant Jorge C. Zamora-Quezada, M.D., challenges

the denial of his motion to dismiss the health care liability claim of appellee Amalia

Mendoza. See TEX. CIV. PRAC. & REM. CODE. ANN. §§ 51.014(a)(9); 74.351(a), (b) (West,

Westlaw through 2017 1st C.S.).          By two issues containing multiple sub-issues,

Dr. Zamora-Quezada argues that the trial court abused its discretion in not dismissing the

health care liability claim because: (1) the first expert’s report was deficient, and (2) the

second expert’s report was deficient. We affirm.

                                    I.   BACKGROUND

       Mendoza filed suit against Dr. Zamora-Quezada alleging medical negligence for

prescribing methotrexate (MTX) to her from July of 2013 until June of 2014. Dr. Zamora-

Quezada, a rheumatologist, treated Mendoza for rheumatoid arthritis. Mendoza alleged

that Dr. Zamora-Quezada prescribed her MTX despite knowing that she had been

diagnosed with chronic renal failure and was undergoing kidney dialysis.

       According to Mendoza’s expert reports, the MTX prescription resulted in Mendoza

making multiple trips to the Emergency Department of the Valley Baptist Harlingen

Hospital, until she was diagnosed with MTX toxicity on June 30, 2014. The reports explain

that as a result of Dr. Zamora-Quezada prescribing Mendoza MTX—a medication which

is removed from the body at a slower rate in patients with impaired renal function—

Mendoza suffered from ulcers in her esophagus and mouth and a “life-threatening low

blood count of white cells.” Mendoza’s petition states that as a result she suffered “mental

depression, pain, and anguish.”


                                             2
        Mendoza filed suit on August 8, 2016. Pursuant to the medical liability statute,

Mendoza filed an expert report authored by James M. Wheeler, M.D. See id. § 74.351(a).

On December 29, 2016, Dr. Zamora-Quezada filed objections to the qualifications of Dr.

Wheeler and a motion to dismiss. At a hearing on February 6, 2017, while stressing that

Dr. Wheeler’s report was sufficient, Mendoza requested a thirty day extension “to be on

the safe side” and file a second report. The trial court granted Mendoza the extension

without ruling on the motion to dismiss or finding Dr. Wheeler’s report deficient, and

Mendoza then filed a second expert report authored by Lige B. Rushing Jr., M.D. Dr.

Zamora-Quezada again filed objections, which were overruled, and a second motion to

dismiss, which was denied.1 This interlocutory appeal followed.

                                   II.   STANDARD OF REVIEW

        We review a trial court’s decision on the sufficiency of an expert’s report and on a

motion to dismiss under the expert-report rule for an abuse of discretion. Jelinek v.

Casas, 328 S.W.3d 526, 539 (Tex. 2010). A court abuses its discretion if it acts in an

arbitrary or unreasonable manner and without reference to any guiding rules or principles.

Crawford v. XTO Energy, Inc., 509 S.W.3d 906, 911 (Tex. 2017). “When reviewing

matters committed to the trial court’s discretion, ‘the reviewing court may not substitute

its judgment for that of the trial court.’” Miller v. JSC Lake Highlands Operations, LP, __

S.W.3d __ , __ , 2017 WL 6391215, at *2 (Tex. Dec. 15, 2017) (quoting Walker v. Packer,

827 S.W.2d 833, 839 (Tex. 1992)).


        1  Dr. Zamora-Quezada’s first motion to dismiss concerned only Dr. Wheeler’s report, while his
second motion to dismiss primarily concerned Dr. Rushing’s report. The record contains no written ruling
on the first motion to dismiss. However, both reports were considered at the hearing on the second motion
to dismiss. Accordingly, we will also consider both reports in determining whether the Chapter 74 expert
report requirements were met.

                                                   3
                                  III.   APPLICABLE LAW

       Section 74.351 of the Texas Civil Practice and Remedies Code provides that a

plaintiff in a health care liability suit must serve the defendant with a statutorily-compliant

expert report accompanied by the expert’s curriculum vitae (CV). See TEX. CIV. PRAC. &

REM. CODE. ANN. § 74.351. If a plaintiff fails to do so within 120 days of filing suit, the

statute provides that the trial court must dismiss the claim with prejudice on the

defendant’s motion. See id. § 74.351(a), (b)(2).

       “A trial court must sustain a challenge to a report’s adequacy if the report does not

represent an objective good faith effort to provide a fair summary of the applicable

standard of care, the defendant’s breach of that standard, and how that breach caused

the patient’s harm.” Miller, __ S.W.3d at __ , 2017 WL 6391215, at *2 (internal quotations

omitted); see TEX. CIV. PRAC. & REM. CODE. ANN. § 74.351(l), (r)(6). “A good-faith effort

must ‘provide enough information to fulfill two purposes: (1) it must inform the defendant

of the specific conduct the plaintiff has called into question, and (2) it must provide a basis

for the trial court to conclude that the claims have merit.’” Miller, __ S.W.3d at __ , 2017
WL 6391215, at *2 (quoting Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 52 (Tex. 2002)

(per curiam)). Also, a trial court may read several reports in concert to determine whether

a plaintiff has made a good-faith effort to comply with the expert-report requirements. Id.;

see TEX. CIV. PRAC. & REM. CODE. ANN. § 74.351(i).

       All information needed for this inquiry is found within the four corners of the expert

report, which need not marshal all of the plaintiff’s proof. Jelinek, 328 S.W.3d at 539

(quoting Am. Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 879, 879 (Tex.

2011)). However, the report cannot merely state the expert’s conclusions about the


                                              4
elements, but instead must explain the basis of the expert’s statements and link his

conclusions to the facts. Id.; see Samlowski v. Wooten, 332 S.W.3d 404, 409–10 (Tex.

2011) (plurality op.). In this inquiry, we are precluded from filling gaps in a report by

drawing inferences or guessing as to what the expert likely meant or intended. Fulp v.

Miller, 286 S.W.3d 501, 509 (Tex. App.—Corpus Christi 2009, no pet.).

                         IV.    DR. WHEELER’S EXPERT REPORT

       By his first issue, which presents five sub-issues, Dr. Zamora-Quezada argues that

Dr. Wheeler’s expert report was deficient because: (1) he did not have the qualifications

to opine; (2) he did not satisfy the requirements to opine as to the standard of care; (3)

he did not set forth a breach of the standard of care; (4) he did not set forth proximate

cause; and (5) his report was “no report” because he failed to implicate appellant, and he

was unqualified.

       A. Qualifications to Opine

       To qualify as an expert on whether a physician departed from accepted standards

of medical care, a person must be a physician who: (1) is practicing medicine at the time

such testimony is given or was practicing medicine at the time the claim arose; (2) has

knowledge of accepted standards of medical care for the diagnosis, care, or treatment of

the illness, injury, or condition involved in the claims; and (3) is qualified on the basis of

training or experience to offer an expert opinion regarding those accepted standards of

medical care. TEX. CIV. PRAC. & REM. CODE. ANN. § 74.401(a) (West, Westlaw through

2017 1st C.S.).

       A physician who does not specialize in the same area of medicine as the defendant

is competent to testify if he has practical knowledge of what is usually and customarily


                                              5
done by a practitioner under circumstances similar to those confronting the defendant.

See Roberts v. Williamson, 111 S.W.3d 113, 122 (Tex. 2003); Gelman v. Cuellar, 268
S.W.3d 123, 128 (Tex. App.—Corpus Christi 2008, pet. denied). Nevertheless, not every

licensed doctor is automatically qualified to testify on every medical question. Broders v.

Heise, 924 S.W.2d 148, 152 (Tex. 1996). Thus, the trial court’s inquiry should not focus

on the specialty of the medical expert. Tenet Hosps. Ltd. v. Love, 347 S.W.3d 743, 749–

50 (Tex. App.—El Paso 2011, no pet.). Instead, the trial court should look to “whether

the offering party has established that the expert has knowledge, skill, experience,

training or education regarding the specific issue before the court.” Gelman, 268 S.W.3d

at 128 (citing TEX. R. EVID. 702; Roberts, 111 S.W.3d at 121). “Therefore, a medical

expert from one specialty may be qualified to testify if he has practical knowledge of what

is customarily done by practitioners of a different specialty under circumstances similar

to those at issue in the case.” Love, 347 S.W.3d at 750 (citing Keo v. Vu, 76 S.W.3d 725,

732 (Tex. App.—Houston [1st Dist.] 2002, pet. denied)); see Gelman, 268 S.W.3d at 128.

       Dr. Zamora-Quezada argues that the issue is whether a rheumatologist has

violated a medical standard of care that is specifically applicable only to rheumatologists,

and therefore Dr. Wheeler, a practicing reproductive endocrinologist and obstetrician-

gynecologist (Ob/Gyn), is disqualified. We disagree. The issue is whether a medical

doctor would prescribe MTX to an individual with renal failure and on kidney dialysis.

Further, as noted, the fact that Dr. Zamora-Quezada is a rheumatologist does not require

that Mendoza’s expert be a rheumatologist as well. See Roberts, 111 S.W.3d at 122.

       Here, Dr. Wheeler’s expert report notes that he: is a medical doctor licensed to

practice in Texas since 1981; practiced medicine at the time of the injury and at the time


                                             6
he made the report; is board-certified in obstetrics and gynecology; has operated a private

practice since 2006 as a reproductive endocrinologist and Ob/Gyn; took courses in

urology during medical school and residency training; cared for hundreds of patients with

renal insufficiency and dozens of patients requiring hemodialysis and peritoneal dialysis

during medical school; treated “renal insufficiency/failure” as an emergency room

physician for several small Texas hospitals; has worked full-time as a primary care

provider to women as an Ob/Gyn, including diagnosing and treating issues involving the

urinary system, from 1994 to the present; and has clinical experience from 2013–2014—

the time when the alleged prescription and injury occurred—treating women with MTX

and women who have “renal insufficiency/failure/transplant.” Dr. Wheeler’s expert report

is accompanied by a thirty-page CV, showcasing accomplishments in medicine and

medical practice for over thirty years, and supporting the expertise claimed in his report.

       The record reflects that Dr. Wheeler was practicing medicine at the time the claim

arose; has knowledge of the standards of care for the diagnosis, care, and treatment of

MTX toxicity; and displays qualification on the basis of his medical training and experience

during his career as a licensed physician. See TEX. CIV. PRAC. & REM. CODE. ANN. §

74.401(a). Further, the record reflects that Dr. Wheeler has knowledge, skill, experience,

training, and education regarding the standard of care when prescribing MTX to a patient

with renal failure and on dialysis. See Gelman, 268 S.W.3d at 128. Thus, the trial court

did not abuse its discretion by concluding that Dr. Wheeler was qualified to opine. See

Roberts, 111 S.W.3d at 122.

       Finally, appellant also argues that Dr. Wheeler is specifically unqualified to opine

as to standard of care and causation; however, given the preceding discussion, the trial


                                             7
court could and did conclude that Dr. Wheeler was qualified to opine on those matters.

See TEX. CIV. PRAC. & REM. CODE. ANN. § 74.401(a) (qualifications for expert witness on

standard of care), .403(a) (West, Westlaw through 2017 1st C.S.) (qualifications for expert

witness on the issue of causation); see also TEX. R. EVID. 702; Roberts, 111 S.W.3d at

122.

       We overrule appellant’s first sub-issue as to Dr. Wheeler’s report.

       B. The Standard of Care

       By his second sub-issue, Dr. Zamora-Quezada argues that “[b]ecause Dr. Wheeler

is not qualified to opine on the standard of care for a rheumatologist, any opinions he

expresses on standard of care are speculative and without foundation.                 As such,

[Mendoza’s] initial . . . filing did not meet the requirements of” the medical liability statute.

See TEX. CIV. PRAC. & REM. CODE ANN. § 74.351(r)(6). However, as previously noted, the

trial court did not abuse its discretion in finding that Dr. Wheeler was qualified to opine as

an expert on the standard of care.

       Furthermore, we note the following from Dr. Wheeler’s report setting forth the

applicable standard of care:

       The following standards of care were applicable to Dr. Zamora, as well as
       to all physicians who prescribe MTX, in his care of Ms. Mendoza in 2013 –
       2014:

       1) At every visit, major medical conditions such as chronic renal failure
       requiring hemodialysis should be recorded.

       2) MTX should not be given to a patient with chronic renal failure on
       hemodialysis.

       3) If MTX is prescribed without recognizing the presence of chronic renal
       failure/hemodialysis, once this serious condition is identified, MTX should
       be immediately discontinued.


                                               8
      4) If MTX somehow continues to be prescribed, and signs/symptoms of
      classic drug toxicity presents, e.g. mouth ulcers on MTX therapy in a woman
      at high risk for toxicity, the drug causing the toxicity should be immediately
      discontinued.

See Palacios, 46 S.W.3d at 880. Thus, Mendoza’s initial filing did have an opinion on the

standard of care that satisfied the requirement of the medical liability statute. See TEX.

CIV. PRAC. & REM. CODE ANN. § 74.351(r)(6).

      We overrule Dr. Zamora-Quezada’s second sub-issue as to Dr. Wheeler’s report.

      C. Breach of the Standard of Care

      By his third sub-issue, Dr. Zamora-Quezada argues that Dr. Wheeler’s report does

not inform him with sufficient specificity of the conduct Mendoza calls into question as a

breach of the standard of care. Palacios, 46 S.W.3d at 875; see TEX. CIV. PRAC. & REM.

CODE ANN. § 74.351(r)(6).

      We note the following from Dr. Wheeler’s expert report:

      These [medical records of Mendoza] clearly demonstrate Dr. Zamora
      departed from his standards of care by:

      1) Failing to always record, and notice, a diagnosis as major as chronic
      renal failure on each and every patient visit of Ms. Mendoza.

      2) Prescribing MTX to Ms. Mendoza, who has chronic renal failure and is
      on hemodialysis.

      3) Once recognizing a risk factor such as chronic renal failure, failing to
      immediately stop the contraindicated MTX.

      4) When presented with a classic sign/symptom of MTX toxicity, failing to
      recognize it as such and discontinue the drug immediately.

      For Dr. Zamora to prescribe MTX to a patient like Ms. Mendoza, a
      diabetic/hypertensive/variably compliant woman with renal failure on
      hemodialysis, is an egregious breach of the standard of care, comprising



                                            9
       reckless disregard for the consequences of one’s care of a very ill, and
       vulnerable, patient.

       In this case, Dr. Wheeler clearly identified the standard of care applicable, stated

they applied to Dr. Zamora-Quezada in this situation, and how he breached them.

Therefore, the trial court, in its discretion, could have concluded that Dr. Wheeler’s report

contained an adequate opinion regarding Dr. Zamora-Quezada’s breach of the applicable

standard of care. See Jelinek, 328 S.W.3d at 539–40.

       Appellant also argues that Dr. Wheeler’s conclusions as to the breach of the

standard of care are baseless because “the records [attached to Dr. Zamora-Quezada’s

motion to dismiss] actually clearly demonstrate appellant was not involved in [Mendoza’s]

care and treatment.”     Specifically, appellant argues that physician assistant Lillian

Williams was the one who saw Mendoza and prescribed MTX and that Williams was

employed by a different entity. As support, appellant points to his affidavit testimony and

medical records that he attached to his objections to Dr. Wheeler’s report and motion to

dismiss. Appellant goes on to argue:

       In evaluating the trustworthiness of statutory reports, appellate courts have
       applied a practical approach that disallows outside evidence to bolster a
       report, but permits extrinsic evidence to prevent plaintiffs from going forward
       with lawsuits based on false or incorrect information contained in these
       reports. See, e.g., Baptist Hospitals of Southeast Texas v. Carter, No. 09-
       08-067 CV, 2008 WL 2917109 at *6-8, 10, 14, n. 4 (Tex. App.—Beaumont
       July 31, 2008, no pet.) (mem. op.) (Court is authorized to consider extrinsic
       evidence outside of the four corners of the expert’s report to determine the
       validity of the statements reflected therein); Packard v. Guerra, 252 S.W.3d
511, 533 (Tex. App.—Houston [14th Dist.] 2008, pet. denied); Lovato v.
       Austin Nursing Ctr., Inc., No. 03-02-00305-CV, 2003 WL 1561203 at *3
       (Tex. App.—Austin Mar. 27, 2003, no pet.) (mem. op.).

       This passage fails to disclaim that a trial court’s consideration of extrinsic evidence

outside the four corners of the expert’s report to undermine it has been rejected by four


                                             10
of our sister courts, including the court that issued Carter. See Gonzalez v. Padilla, 485
S.W.3d 236, 246 (Tex. App.—El Paso 2016, no pet.) (concluding that the rule in Carter

regarding consideration of “parole evidence” is inconsistent with the Eighth Court of

Appeals’ previous approach to scope of review at the expert report stage of litigation);

Gannon v. Wyche, 321 S.W.3d 881, 891 n.5 (Tex. App.—Houston [14th Dist.] 2010, no

pet.) (disagreeing with the reasoning in Carter because it is contrary to the supreme

court’s instruction that the inquiry regarding the adequacy of an expert report is limited to

the four corners of the report); Mettauer v. Noble, 326 S.W.3d 685, 691 (Tex. App.—

Houston [1st Dist.] 2010, no pet.) (agreeing with appellee that any review of the source

material, which is outside the four corners of a chapter 74 report, violates the “four

corners” rule of Palacios); see also Christus Health Se. Tex. v. Broussard, 306 S.W.3d
934, 937–38 (Tex. App.—Beaumont 2010, no pet.) (“Because defendants’ motion asked

the trial court to look beyond the four corners of the report and determine fact issues

based on an affidavit and documents not reviewed or relied on by the expert, the trial

court did not abuse its discretion in denying the motion to dismiss.”).2 Joining our sister

courts, we find no abuse of discretion in the trial court’s refusal to consider appellant’s

affidavit testimony and the accompanying medical records in order to undermine




          2 Appellant’s reliance on Packard v. Guerra, 252 S.W.3d 511, 533 (Tex. App.—Houston [14th Dist.]

2008, pet. denied), and Lovato v. Austin Nursing Ctr., Inc., No. 03-02-00305-CV, 2003 WL 1561203, at *3
(Tex. App.—Austin Mar. 27, 2003, no pet.) (mem. op.), belies rather than supports appellant’s contention.
In Packard, the appellate court held that a corporate attorney’s report “connecting the dots” between each
entity (and individual) and its (or their) responsibility for training programs or management of emergency
rooms did not violate the proscription against going outside the four corners of an expert report to rely on
extrinsic data. 252 S.W.3d at 530–33. In Lovato, the court wrote that “to determine whether a report meets
the statutory requirements and whether the claims have merit, a trial court need not look at the expert report
in isolation. Instead, the trial court must necessarily be permitted to examine a plaintiff’s pleadings.” 2003
WL 1561203 at *3.

                                                     11
Dr. Wheeler’s report. See Gonzalez v. Padilla, 485 S.W.3d at 246; Mettauer, 326 S.W.3d

at 691; Gannon, 321 S.W.3d at 891 n. 5; Broussard, 306 S.W.3d at 397–98.

       We also note that, an expert report is not intended to marshal all of the plaintiff’s

proof. Jelinek, 328 S.W.3d at 539; Palacios, 46 S.W.3d at 879 (“The report can be

informal in that the information in the report does not have to meet the same requirements

as the evidence offered in a summary-judgment proceeding or at trial.”). Further, this

argument is improper under a motion to dismiss based on the expert-report rule. See

TEX. CIV. PRAC. & REM. CODE. ANN. § 74.351; see also TEX. R. CIV. P. 166a (rule governing

summary judgment); Fagadau v. Wenkstern, 311 S.W.3d 132, 139 (Tex. App.—Dallas

2010, no pet.) (report can be good-faith effort even if expert’s opinions could later be

proved incorrect).

       We overrule appellant’s third sub-issue as to Dr. Wheeler’s report.

       D. Proximate Cause

       By his fourth sub-issue, appellant claims that Dr. Wheeler’s report is deficient

because it fails to properly set out proximate causation.

       An expert report “cannot simply opine that the breach caused the injury” but rather

must, “to a reasonable degree, [explain] how and why the breach caused the injury based

on the facts presented.” Jelinek, 328 S.W.3d at 539–40. If it fails to do so, it “does not

give the trial court a reasonable basis for concluding that the lawsuit has merit.” Id. at539

(citing Palacios, 46 S.W.3d at 879).

       We note the following passage from Dr. Wheeler’s expert report:

       The records reviewed hold absolute consensus as to what caused
       [Mendoza’s] stomatitis and pancytopenia—MTX toxicity. The medical
       literature demonstrates absolute consensus that MTX is contraindicated in


                                             12
        chronic renal failure/hemodialysis patients, like Ms. Mendoza.[3] Proximate
        cause is profoundly clear in Ms. Mendoza’s case, with no competing causes
        evident from this record review. . . . I am quite reasonably medically certain
        that Dr. Zamora’s grossly negligent prescription of MTX directly and
        proximately cause[d] Ms. Mendoza’s injuries.

        This paragraph establishes a causal relationship between Dr. Quezada’s

negligence (i.e., prescribing MTX to a patient with renal failure) and the harm suffered

(i.e., MTX toxicity resulting in stomatitis and pancytopenia). See Tenet Hosps. Ltd. v.

Barajas, 451 S.W.3d 535, 547–48 (Tex. App.—El Paso 2014, no pet.) (“the expert report

must explain the basis for the causation opinions by linking the expert’s conclusions to

the alleged breach”). In other words, this is more than a mere conclusory assertion. See

Jelinek, 46 S.W.3d at 540; Palacios, 46 S.W.3d at 879.

        We overrule appellant’s fourth sub-issue as to Dr. Wheeler’s report.

        E. “No Report”

        By his fifth sub-issue, appellant argues that “Dr. Wheeler’s report was ‘no report’

as to standard of care, breach[,] or causation; in addition, he was not qualified. Since


      3 In an earlier section of his expert report, Dr. Wheeler explains the relevant medical literature on

how MTX interacts with the human body to cause the type of injuries in a patient like Mendoza:

        Renal impairment and age, like those of Ms. Mendoza, are considered major risk factors
        of developing MTX toxicity. Patients on hemodialysis for their chronic renal failure, like Ms.
        Mendoza, are at particular risk for MTX toxicity; the mechanism of this toxicity may be due,
        in part, to the increased free, active proportion of MTX that is found in hemodialysis
        patients. Chronic renal failure patients often have less circulating proteins in their serum,
        including reduced serum albumin, which is the main protein that binds many medications,
        including MTX. Multiple factors, including percent of unbound molecules, go into whether
        a medication’s blood level is reduced during hemodialysis; MTX blood levels are less
        effected by dialysis than other medications. The pharmacology literature contains such
        clear admonitions that “MTX is an example of a drug that should no longer be prescribed”
        in the presence of kidney failure.

In exercising its discretion, it is incumbent upon the trial court to review the report, sort out its content,
resolve any inconsistencies, and decide whether the report demonstrates a good faith effort to show that
the plaintiff’s claims have merit. See Van Ness v. ETMC First Physicians, 461 S.W.3d 140, 144 (Tex.
2015). If a trial court may reconcile inconsistencies within a report, it may also read complementary
passages in different sections of a report together. See id.

                                                     13
[Mendoza’s] report failed to meet the statutory requirements and did not implicate [Dr.

Zamora-Quezada], the initial [expert] report was not merely deficient, it was ‘no report.’”

       A report must at a minimum (1) be timely served, (2) contain the opinion of a

qualified expert, and (3) implicate the defendant’s conduct. Scoresby v. Santillan, 346
S.W.3d 546, 557 (Tex. 2011). Dr. Zamora-Quezada concedes that Dr. Wheeler’s report

was timely served.     And, as previously discussed, the trial court did not abuse its

discretion by concluding that Dr. Wheeler was qualified; that he provided a standard of

care, a breach of that standard, and causation of Mendoza’s injuries; and that his report

specifically implicated Dr. Zamora-Quezada’s conduct as Mendoza’s physician. Thus,

Dr. Wheeler’s report was a statutorily-compliant report. See TEX. CIV. PRAC. & REM. CODE.

ANN. § 74.351.

       Nevertheless, Dr. Zamora-Quezada argues that Dr. Wheeler’s report is “no report”

because the records and evidence attached to Dr. Zamora-Quezada’s motion to dismiss

clearly established that Williams was the one who saw Mendoza and prescribed MTX.

However, as noted earlier, this is an inappropriate ground to dismiss under the expert-

report rule. See TEX. CIV. PRAC. & REM. CODE. ANN. § 74.351(b); Jelinek, 328 S.W.3d at

539; see also TEX. R. CIV. P. 166a (rule governing summary judgment); Palacios, 46
S.W.3d at 879; Fagadau, 311 S.W.3d at 139.

       Dr. Wheeler’s report does not have to present all of Mendoza’s proof, but it must

discuss the standard of care, breach, and causation with sufficient specificity to (1) inform

Dr. Zamora-Quezada of the conduct Mendoza has called into question and (2) provide a

basis for the trial court to conclude that Mendoza’s claims have merit. See In re Buster,

275 S.W.3d 475, 476–77 (Tex. 2008) (orig. proceeding) (per curiam); Palacios, 46
14
S.W.3d at 878–79. The trial court did not abuse its discretion in concluding Dr. Wheeler’s

report did that.

       We overrule Dr. Zamora-Quezada’s fifth sub-issue as to Dr. Wheeler’s report.

       F. Summary

       Having found that the trial court did not abuse its discretion in finding Dr. Wheeler

qualified to opine and that his expert report duly set forth duty, breach, and causation, we

conclude that the trial court did not abuse its discretion in denying Dr. Zamora-Quezada’s

motion to dismiss. Miller, __ S.W.3d at __ , 2017 WL 6391215, at *2; see TEX. CIV. PRAC.

& REM. CODE. ANN. § 74.351(i).

       We overrule appellant’s first issue.

                         V.    DR. RUSHING’S EXPERT REPORT

       By his second issue, Dr. Zamora-Quezada argues that Dr. Rushing’s expert report

was deficient. However, we need not reach this issue in light of our conclusion that

Dr. Wheeler’s report was sufficient to satisfy the statute. See TEX. CIV. PRAC. & REM.

CODE. ANN. § 74.351; TEX. R. APP. P. 47.1.

       Nevertheless, we point out that Dr. Rushing’s report further evidences Mendoza’s

fulfillment of her good-faith effort to comply with the statute. See TEX. CIV. PRAC. & REM.

CODE. ANN. § 74.351(i), (l), (r)(6); Miller, __ S.W.3d at __ , 2017 WL 6391215, at *2

(holding expert reports can be read in concert).            Dr. Rushing’s report discusses

Mendoza’s medical records, MTX toxicity, duty, breach, and causation, and it parallels

Dr. Wheeler’s opinions and conclusions.            Finally, Dr. Rushing is a board certified

rheumatologist and practiced as a rheumatologist at the time of the injury and at the time

of her expert report.


                                              15
                                  VI.   CONCLUSION

       We affirm the trial court’s judgment.



                                                     DORI CONTRERAS
                                                     Justice


Delivered and filed the
12th day of April, 2018.




                                           16